Michael Samuel, Esq
Samuel & Stein

38 W. 32" Street, Suite 1110
New York, NY 10001
Telephone: (212) 563-9884
Fax: (212) 563-9870
Attorneys for Defendants

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

RULDER A. RODRIGUEZ YAX and LUIS
FERNANDO CIPRIANO CAPIR, individually and on | Docket # 18-cv-01936-AMD-RLM

behalf of all others similarly situated,

Plaintiff,
-against- ANSWER

CANCUN AND CANCUN CORP (D/B/A DELICIAS
MEXICANAS), LA NORTENA RESTORANT, INC.
(D/B/A LA NORTENA), BLUE WATER
RESTAURANT CORP. (D/B/A BLUE WATER
RESTAURANT), ISAURO VALDEZ, BRAULIO
VALDEZ, and ARTURO HERNANDEZ,

 

 

Defendants.

 

Defendants Cancun and Cancun Corp., d/b/a Delicias Mexicanas, (’Cancun & Cancun”) by
and through their undersigned attorneys, answer the Complaint of Plaintiffs Rulder Rodriguez
Yax and Luis Fernando Cipriano Capir as follows:

NATURE OF ACTION
1. Defendants, Cancun and Cancun, deny the allegations contained in the first paragraph of
the Complaint.
2. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 2 of the
Complaint except admits that Defendants, Cancun and Cancun, own and operated as Mexican

Restaurant.

3. Defendants, Cancun and Cancun, Corp., denies knowledge and information sufficient to

 
form a belief as to the truth of the allegations contained in paragraph 3 of the Complaint.

4. Defendants, Cancun and Cancun, deny the allegations contained in paragraph 4 of the
Complaint.

5. Defendants, Cancun and Cancun, deny the allegations contained in paragraph 5 of the
Complaint.

6. Defendants, Cancun and Cancun, denies knowledge and information sufficient to form a
belief as to the truth of the allegations contained in paragraph 6 of the Complaint.

7. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 7 of the
Complaint.

8. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 8 of the
Complaint.

9. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 9 of the

Complaint..

10. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 10 of the
Complaint..

11. Defendats, Cancun and Cancun, deny the allegations contained in paragraph 11 of the
Complaint.

12. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 12 of the
Complaint.

13. The allegations contains a legal argument which is not required to be admitted or denied.
To the extent an answer is required, Defendants, Cancun & Cancun, deny the allegations in
paragraph 13 of the Complaint.

14. Defendants denies knowledge and information sufficient to form a belief to the truth of

the allegations contained in paragraph 14.
15. Defendants, Cancun and Cancun, deny the allegations contained in paragraph 15 of the
Complaint.

16. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 16 of the
Complaint.

17. Defendants, Cancun and Cancun, denies knowledge and information sufficient to form a
belief as to the truth of the allegations contained in paragraph 17 of the Complaint.

18. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 17 of the
Complaint.

19. The allegations contained is a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations contained in paragraph 19 of the Complaint.

JURISDICTION AND VENUE

20. Defendants, Cancun and Cancun, admit to the allegations contained in paragraph 20 of

the Complaint.

21. Defendants, Cancun and Cancun, admit to the allegations contained in paragraph 21 of

the Complaint.

PARTIES
Plaintiffs
22. Defendants denies knowledge and information sufficient to form a belief as to the truth

of the allegations contained in paragraph 22 of the Complaint.

23. Defendants denies knowledge and information sufficient to form a belief as to the truth

of the allegations contained in paragraph 23 of the Complaint.

24. Defendants denies knowledge and information sufficient to form a belief as to the truth

of the allegations contained in paragraph 24 of the Complaint.
25. Defendants denies knowledge and information sufficient to form a belief as to the truth

of the allegations contained in paragraph 25 of the Complaint.
Defendants

26. Defendants admit that Cancun and Cancun owns a restaurant located at 10214
Roosevelt Ave., Corona, NY 11368.

27. Defendants denies knowledge and information sufficient to form a belief as to the truth
of the allegations contained in paragraph 27 of the Complaint.

28. Defendants denies knowledge and information sufficient to form a belief as to the truth
of the allegations contained in paragraph 28 of the Complaint.

29. Defendants denies knowledge and information sufficient to form a belief as to the truth
of the allegations contained in paragraph 29 of the Complaint.

30. Defendants denies knowledge and information sufficient to form a belief as to the truth
of the allegations contained in paragraph 30 of the Complaint.

31. Defendants denies knowledge and information sufficient to form a belief as to the truth
of the allegations contained in paragraph 31 of the Complaint.

32. Defendants denies knowledge and information sufficient to form a belief as to the truth
of the allegations contained in paragraph 32 of the Complaint.

FACTUAL ALLEGATIONS
Defendants Constiture Joint Employers

33. Defendants, Cancun and Cancun, admit to the allegations contained in paragraph 33 of

the Complaint.

34. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 34 of

the Complaint.

35. This allegation contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations contained in paragraph 35 of the Complaint.

36. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 36 of
the Complaint.

37. This allegation contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations contained in paragraph 37 of the Complaint.

38. This allegation contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations contained in paragraph 38 of the Complaint.

39. This allegation contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations contained in paragraph 39 of the Complaint.

40. This allegation contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations contained in paragraph 40 of the Complaint.

41. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 41 of
the Complaint.

42. This allegation contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations contained in paragraph 42 of the Complaint.

Individuals Plaintiffs
43. Defendants, Cancun and Cancun, denies knowledge and information sufficient to form

a belief as to the truth of the allegations contained in paragraph 43 of the Complaint.
44. This allegation contains a legal argument which is not required to be admitted or

denied.
Plaintiff Rulder A. Rodriguez Yax

45. Defendants, Cancun and Cancun, denies knowledge and information sufficient to form
a belief as to the truth of the allegations contained in paragraph 45 of the Complaint.

46. Defendants, Cancun and Cancun, denies knowledge and information sufficient to form
a belief as to the truth of the allegations contained in paragraph 46 of the Complaint.

47. Defendants, Cancun and Cancun, denies knowledge and information sufficient to form
a belief as to the truth of the allegations contained in paragraph 47 of the Complaint.

48. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 48 of
the Complaint.

49. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 49 of
the Complaint.

50. Defendants, Cancun and Cancun, denies knowledge and information sufficient to form
a belief as to the truth of the allegations contained in paragraph 50 of the Complaint.

51. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 51 of
the Complaint.

52. Defendants, Cancun and Cancun, denies knowledge and information sufficient to form
a belief as to the truth of the allegations contained in paragraph 52 of the Complaint.

53. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 53 of
the Complaint.

54. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 54 of

the Complaint.

55. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 55 of
the Complaint.

56. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 56 of
the Complaint.

57. Defendants, Cancun and Cancun, denies the allegation contained in paragraph 57 of the
Complaint.

58. This allegation contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations contained in paragraph 58 of the Complaint.

59. This allegation contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations contained in paragraph 59 of the Complaint.

Plaintiff Luis Fernando Cipriano Capir

60. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 60 of
the Complaint.

61. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 61 of
the Complaint.

62. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 62 of
the Complaint.

63. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 63 of
the Complaint.

64. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 64 of
the Complaint.

65. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 65 of

the Complaint.
66. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 66 of
the Complaint.

67. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 67 of
the Complaint.

68. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 68 of

the Complaint.

69. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 69 of

the Complaint.

70. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 70 of

the Complaint.

71. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 71 of

the Complaint.

72. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 72 of
the Complaint.

73. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 73 of

the Complaint.

74. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 74 of
the Complaint.

75. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 75 of

the Complaint.

76. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 76 of

the Complaint.

77. This allegation contains a legal argument which is not required to be admitted or

denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations contained in paragrpah 77 of the Complaint.

78. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 78 of
the Complaint.

79. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 79 of
the Complaint.

Defendants’ General Employment Practice

80. This allegation contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations contained in paragraph 80 of the Complaint.

81. This allegation contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations contained in paragraph 81 of the Complaint.

82. This allegation contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations contained in paragraph 82 of the Complaint.

83. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 83 of

the Complaint.

84. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 84 of

the Complaint.

85. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 85 of

the Complaint.
86. This allegation contains a legal argument which is not required to be admitted or

denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the

allegations contained in paragraph 86 of the Complaint.
87. This allegation contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations contained in paragraph 87 of the Complaint.

88. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 88 of
the Complaint.

89. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 89 of
the Complaint.

90. This allegation contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations contained in paragraph 90 of the Complaint.

91. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 91 of
the Complaint.

92. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 92 of
the Complaint.

93. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 93 of
the Complaint.

94. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 94 of
the Complaint.

95. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 95 of
the Complaint.

96. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 96 of
the Complaint.

97. The allegations contains a legal argument which is not required to be admitted or

denied. To the extent an answer is required, Defendants, Cancun and Cacun, denies the

10
allegations contained in paragraph 97 of the Complaint.

98. The allegations contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cacun, denies the
allegations contained in paragraph 98 of the Complaint.

99. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 99 of
the Complaint.

100. The allegations contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cacun, denies the
allegations contained in paragraph 100 of the Complaint.

FLSA COLLECTIVE ACTION CLAIMS

101. The allegations contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cacun, denies the
allegations contained in paragraph 101 of the Complaint.

102. The allegations contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cacun, denies the
allegations contained in paragraph 102 of the Complaint.

103. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 103 of
the Complaint.

FIRST CAUSE OF ACTION

VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

104. Defendants repeat their responses set forth in Paragraphs 1 through 104 hereinabove as
if fully set forth at length herein.

105. The allegations contains a legal argument which is not required to be admitted or

denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the

11
allegations in paragraph 105 of the Complaint.

106. The allegations contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations in paragraph 106 of the Complaint.

107. The allegations contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations in paragraph 107 of the Complaint.

108. The allegations contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations in paragraph 108 of the Complaint.

109. The allegations contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations in paragraph 109 of the Complaint.

110. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 110 of
the Complaint.

SECOND CAUSE OF ACTION
VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

111. Defendants repeat their responses set forth in Paragraphs 1 through 111 hereinabove as
if fully set forth at length herein.

112. The allegations contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations in paragraph 112 of the Complaint.

113. The allegations contains a legal argument which is not required to be admitted or

denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the

12
allegations in paragraph 113 of the Complaint.

114. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 114 of

the Complaint.
THIRD CAUSE OF ACTION
VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

115. Defendants repeat their responses set forth in Paragraphs | through 115 hereinabove as
if fully set forth at length herein.

116. The allegations contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations in paragraph 116 of the Complaint.

117. The allegations contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations in paragraph 117 of the Complaint.

118. The allegations contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations in paragraph 118 of the Complaint.

119. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 119 of
the Complaint.

FOURTH CAUSE OF ACTION
VIOLATION OF THE OVERTIME PROVISIONS
OF THE NEW YORK STATE LABOR LAW

120. Defendants repeat their responses set forth in Paragraphs 1 through 120 hereinabove as

if fully set forth at length herein.

121. The allegations contains a legal argument which is not required to be admitted or

13
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations in paragraph 121 of the Complaint.

122. The allegations contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations in paragraph 122 of the Complaint.

123. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 123 of
the Complaint.

FIFTH CAUSE OF ACTION
VIOLATIONS OF THE SPREAD OF HOURS WAGE ORDER
OF THE NEW YORK COMMISSIONER OF LABOR

124. Defendants repeat their responses set forth in Paragraphs 1 through 124 hereinabove as .
if fully set forth at length herein.

125. The allegations contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations in paragraph 125 of the Complaint.

126. The allegations contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations in paragraph 126 of the Complaint.

127. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 127 of
the Complaint.

SIXTH CAUSE OF ACTION
VIOLATION OF THE NOTICE AND RECORDKEEPING
REQUIREMENTS OF THE NEW YORK LABOR LAW

128. Defendants repeat their responses set forth in Paragraphs 1 through 128 hereinabove as

14
if fully set forth at length herein.

129. The allegations contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations in paragraph 129 of the Complaint.

130. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 130 of
the Complaint.

SEVENTH CAUSE OF ACTION
VIOLATION OF THE WAGE STATEMENT PROVISIONS
OF THE NEW YORK LABOR LAR

131. Defendants repeat their responses set forth in Paragraphs 1 through 131 hereinabove as
if fully set forth at length herein.

132. The allegations contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations in paragraph 132 of the Complaint.

133. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 133 of
the Complaint.

EIGHT CAUSE OF ACTION
RECOVERY OF EQUIPMENT COSTS

134. Defendants repeat their responses set forth in Paragraphs 1 through 134 hereinabove as
if fully set forth at length herein.

135. The allegations contains a legal argument which is not required to be admitted or
denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the
allegations in paragraph 135 of the Complaint.

136. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 136 of

15
the Complaint.

NINTH CAUSE OF ACTION
VIOLATION OF THE TIMELY PAYMENT PROVISIONS

OF THE NEW YORK LABOR LAW

137. Defendants repeat their responses set forth in paragraphs 1 through 137 hereinabove as |

if fully set forth at length herein.

138. The allegations contains a legal argument which is not required to be admitted or

denied. To the extent an answer is required, Defendants, Cancun and Cancun, denies the

allegations in paragraph 138 of the Complaint.

139. Defendants, Cancun and Cancun, denies the allegations contained in paragraph 139 of

the Complaint.

g)
h)

AFFIRMATIVE DEFENSES
The court lacks subject matter jurisdiction over the state law claims asserted herein.
The complaint fails to state a claim upon which relief can be granted.
Plaintiffs claims are barred by the doctrines of waiver and estoppel.
Plaintiff's claims are barred by the doctrine of unclean hands.
Part or all of plaintiff's damages are the result of plaintiffs failure to mitigate
damages.
Plaintiff is in breach of his contract with defendants.
Defendants are entitled, in whole or in part, to an offset.
Plaintiff's claims are barred, in whole or in part, by the applicable statute of
limitations.

Plaintiff's claims are barred by the doctrine of laches.

16
j) Defendants’ actions, if wrongful, were undertaken in a good faith effort to comply

with all applicable laws.

Dated: March 28, 2019

TO:

Michael Faillace & Associates, P.C
Attorneys for Plaintiff

60 E. 42™ Street, Suite 4510

New York, NY 10165

Yours sincerely,

 

Michael Samuel

SAMUEL & STEIN
Attorneys for Defendants
Cancun and Cancun, Corp.
38 West 32™ St., Suite 1110
New York, New York 10001
Tel: (212) 563-9884

Fax: (212) 563-9870

17
